Citation Nr: 1804814	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-41 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a neurological disorder, including axonal idiopathic polyneuropathy.

2.  Entitlement to service connection for a neurological disorder, including axonal idiopathic polyneuropathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a neurological disorder, including axonal idiopathic polyneuropathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied service connection for neuropathy.  

2.  Additional evidence has been received since the September 2003 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for neuropathy. 




CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied entitlement to service connection for neuropathy is a final and binding determination based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.302 (2017).

2.  New and material evidence has been received since the September 2003 rating decision that denied entitlement to service connection for neuropathy.  38 U.S.C. §§ 1110, 5108, 7104 (2012); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103, 20.1104 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A September 2003 rating decision denied service connection for neuropathy because it was unclear if the Veteran had a disability and the VA examiner concluded that that it was not at least as likely as not that the Veteran's past
condition was linked to his current claim.  The relevant evidence of record at that time included the Veteran's service treatment records and a VA examination.  See September 2003 Rating Decision.  The Veteran was notified of the September 2003 rating decision and of his appellate rights by letter dated September 12, 2003.  The Veteran did not appeal the September 2003 rating decision.  As such, the September 2003 rating decision is final in regards to the Veteran's claim of entitlement to service connection for neuropathy.

Since the time of the September 2003 rating decision, additional relevant evidence, to include post-service treatment records and the Veteran and his daughter's testimony has been added to the claims file.  This evidence, not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection neuropathy is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neurological disorder, including axonal idiopathic polyneuropathy, is reopened.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  

There appears to be missing records from the Veteran's claims file.  Specifically, the Veteran testified that a private physician had submitted a statement which connected his axonal idiopathic polyneuropathy to his active duty service.  See August 2017 Hearing Transcript.  A review of the claims file reveals that no such statement has been associated with the claims file.  On remand, the Veteran should be afforded an opportunity to submit the pertinent record.

Additionally, the Board finds that a new examination is warranted to address the Veteran's claim.  In this regard, the Veteran was afforded VA examinations in July 2003, July 2011, and August 2015 to address the etiology of his axonal idiopathic polyneuropathy.  At the July 2003 examination, the Veteran stated that off and on over the years, maybe twice a year, he would get feelings of numbness that could occur in his hands and right thigh.  It also occurred in the left leg, but did not last.  The VA examiner found that the Veteran's paresthesia was not present at examination and that it was not clear from his history or the service treatment records that there is pathology.  The examiner stated that the Veteran's neuropathy
was atypical in the transient nature of its occurrence and could not be explained with the evidence available.  

The July 2011 examiner opined that it was less likely as not that the Veteran's polyneuropathy was related to his active duty service treatment for Guillian-Barre Syndrome.  See July 2011 VA Examination Report.  The August 2015 examiner also opined that it was less likely as not that the Veteran's polyneuropathy was related to his active duty service.  See August 2015 VA Examination Report.  The Board finds these opinions inadequate, as none of the opinions addressed the Veteran's competent and credible reports of a continuity of symptomatology since his active duty service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also August 2017 Hearing Transcript.  On remand, the Veteran should be afforded an appropriate VA examination which considers the Veteran's statements regarding the onset of his neuropathy symptomatology, in addition to his statements regarding the continuity of symptomatology.  Dalton, 21 Vet. App. 23.

Finally, as this matter is being remanded, the Veteran's updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2015, forward. 

2.  Make arrangements to obtain the Veteran's VA complete treatment records from Medford Neurological and Spine Clinic, to include from Walter Carlini, M.D., dated from December 2010, forward.

3.  Ask the Veteran to submit a copy of the written opinion from Walter Carlini, M.D. relating his current neurological disorder to the shots he received during service and/or his in-service findings of probable Guillian-Barre Syndrome.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his axonal idiopathic polyneuropathy.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's axonal idiopathic polyneuropathy had its clinical onset during active service or is related to any incident of service, to include the shots he received during service and/or the in-service findings of probable Guillian-Barre Syndrome.

* In rendering this opinion, the examiner must contemplate and address the Veteran's competent and credible statements regarding the onset of his neuropathy symptomatology and his statements regarding the continuity of symptomatology.  Of note, the Veteran reported on VA examination in July 2003 that he experienced symptoms off and on over the years (i.e., since service), maybe twice a year, and that he would get feelings of numbness that could occur in his hands and right thigh.  It also occurred in the left leg, but did not last.  

The examiner must provide a complete rationale for all opinions provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


